DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments 
Claims 1-21 are pending and an action on the merits is as follows. New claims 19-21 are added. 
Applicant's arguments, see pages 6-7, filed 6/29/2022, with respect to the rejection of claims 1-18 are under 35 U.S.C. 103 as being unpatentable over Doi et al. (US2016/0304680; “Doi”) have been fully considered and are persuasive. Therefore, the previous rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference. 
Due to the new ground of rejection, the present action has not been made final. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (US2016/0304680; “Doi”) in view of Dohi (US2018/0086890. Dohi). 
Regarding claims 1-2, 5-6 and 8-9, Doi teaches a foamed sheet comprising a foam formed of a resin composition comprising a thermoplastic resin and a silicone compound having a siloxane bond of 2000 or less ([0007] [0009], [0024], [0030], claim 1 of Doi). Doi teaches its foamed sheet formed into a continuous cellular structure with an average cell diameter of 36 µm (para [0106]), which range overlaps with the instantly claimed range of 10 to 200 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
Doi teaches in its Example 1 (para [0106]), as a specific example of the foamed sheet, a composition comprising an acrylic emulsion solution (100 parts by weight), silicone oil (1 parts by weight), a fatty ammonium based surfactant (3 parts by weight), oxazoline crosslinking agent (0.35 parts by weight), a polyacrylic acid-based thickener (0.8 parts by weight) is used (para [0106]), that is, the foamed sheet of Doi has a foam composition meeting the instantly claimed compositional limitations of instant claims 5-6 and 9. Doi teaches its foamed sheet has the impact absorbing property that is less likely to be deteriorated even if subjected to repeated impact ([0007], [0024], claim 1 of Doi).  Doi teaches its foamed sheet having a thickness of 30 to 500 µm and a density of 0.2 to 0.7 g/cm3 (para [0057] [0058]), meeting the instantly claimed limitations of claim 2, i.e., thickness of 30 to 1000 µm and a density of 0.2 to 0.7 g/cm3.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
Doi does not specifically teach the resiliency and thickness recovery rate of its foamed sheet as instantly claimed in claim 1 and claim 8. 
In the same field of foam sheet material, Dohi teaches a foam sheet of closed-cell foam and Dohi teaches that the foam sheet’s resiliency/recovering the compression along the thickness direction and the foam sheet thickness recovery rate can be adjusted by adjusting the number of cells in the thickness direction (par para [0017] [0019], [0034] [0038]).
It would have been obvious to a person of ordinary skill in the art to modify Doi in view the teachings of Dohi, to adjust the number of cells in the thickness direction of the foam sheet of Doi through routine experimentation in order to achieve the desired foam sheet’s resiliency and the thickness recovery rate properties of the foam sheet depending on the intended applications of the foam sheet produced, which would have arrived at a workable resiliency and a workable thickness recovery rate that falls within the broad range as instantly claimed in claims 1 and 8.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
Regarding claims 3-4, 7 and 10, those claims recite various properties of the claimed foamed sheet. It is expected that the foamed sheet of Doi would possess the same or similar properties as the instantly claimed foam sheet, including peak top of a loss tangent, increment of an impulsive force, maximum value of the loss tangent, shear adhesive strength as instantly claimed in claims 3-4, 7 and 10, because the foam composition the foamed sheet of Doi and the foam composition of the instantly claimed foam sheet are identical or substantially identical in composition, and the foamed sheet of Doi and the instantly claimed foam sheet are of made of the same process (see example 1 of Doi at para [0106], and the example 1 of the instant application, at para [0127]) and are of the same or similar thickness and density.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112. 
Regarding claim 11, Doi teaches its foamed sheet is a mechanically foamed product of an emulsion resin composition (para [0086] [0106]).  
Regarding claim 12, Doi teaches its foamed sheet has a pressure-sensitive adhesive layer on one or both of sides thereof (para [0022]).  
Regarding claims 13 and 14, 17-18, Doi teaches its foamed sheet could be used as an impact absorbing sheet for an electric or electronic device (para [0104]), and for use in a device with touch screen (para [0104]). Doi teaches a device with touch screen (para [0104]), having the foamed sheet, a display panel, and a touch screen, wherein the foamed sheet is arranged in a space on a back side of the display panel (para [0104]), meeting the claimed limitations.  
Regarding claims 15-16, Doi teaches an electric or electronic device having the foamed sheet, which device comprising a display member (i.e. phone, para [0104]), wherein the electric or electronic device has a structure in which the foamed sheet is sandwiched between a housing of the electric or electronic device and the display member (para [0104]), meeting the claimed limitations.   
Regarding claim 19, Doi teaches its foamed sheet comprises an acrylic polymer comprising a (meth)acrylic acid as a monomer component (para [0037]). 
Regarding claim 20, Doi teaches the inclusion of suitable filler (para [0085]) in the amount of about 0.3 to 10 parts by weight (para [0085]), which range overlaps with the instantly claimed range of 0.5 to 10 parts by weight of a filler, based on 100 parts by weight of a resin material in the foamed sheet. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782